    Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 1 of 18 PageID #: 1307



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


JOHN DAVID LILLY,

             Plaintiff,

v.                                         Civil Action No. 2:19-cv-00189

COTY CRUM, Individually as a
member of the Logan County
Sheriff’s Department, and
ZACHARY LILLY, Individually as
a member of the Logan County
Sheriff’s Department,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             Pending is a motion for summary judgment filed by

defendants Coty Crum and Zachary Lilly on January 2, 2020.



                                  I.    Background


             This case arises from plaintiff John David Lilly’s May

21, 2018 arrest and alleged police brutality of defendants Coty

Crum (“Deputy Crum” or “Corporal Crum”)1 and Zachary Lilly

(“Deputy Lilly”), police officers with the Logan County

Sheriff’s Department.        On the night of May 21, 2018, plaintiff

and his girlfriend, Holly Green, were drinking at her father’s


1 Deputy Crum was promoted to the rank of Corporal in February
2019. See Crum Dep. 9:9-12, ECF No. 49-2.
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 2 of 18 PageID #: 1308



house in West Logan, West Virginia.       Pl.’s Dep. 17:4-23, ECF No.

49-1 (“Pl.’s Dep.”); Pl.’s Am. Resp. 1, ECF No. 54 (“Pl.’s Am.

Resp”).    The two of them got in a verbal argument as they were

walking over to a friend’s house, and Ms. Green ended up passing

out on the side of the road near a parked car on Wood Avenue.

Pl.’s Dep. 20:1-22:1.


            Around this same time, defendants received a 911 call

from Kimber Hall reporting that a woman, later identified as Ms.

Green, was “walking erratically” and was “laying in the alley”

behind Ms. Hall’s residence on Wood Avenue.         See Incident

Report, ECF No. 49-10.     Upon defendants’ arrival at the scene,

Ms. Green was drifting in and out of consciousness, leading

defendants to request an ambulance dispatch.         Id.   Plaintiff,

who had been standing in the alley, told the officers that Ms.

Green passed out from drinking and had not overdosed on any

drugs.     Pl.’s Dep. 24:14-18; 25:21-26:3.     The officers soon

thereafter handcuffed plaintiff and placed him in the back of

the police cruiser.     Id. at 26:23-27:17.     Plaintiff began

yelling and screaming in the back of the car protesting his

arrest, and he continued to yell and scream even after Deputy

Crum opened the car door and administered pepper-spray.           Id. at

29:2-24.




                                    2
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 3 of 18 PageID #: 1309



          Plaintiff testifies that Deputy Crum then opened the

car door for a second time, sat in the backseat, and repeatedly

punched plaintiff in the side of the head, torso, and legs.

Pl.’s Dep. 30:10-32:16.     The alleged beating lasted

approximately 30 seconds to a minute as plaintiff remained

handcuffed in the car and as Deputy Lilly filmed the beating on

his cellphone.    Id. at 28:15-16; 32:12-16; 33:18-34:12; 43:11-

19; see also Compl. ¶¶ 11-27, ECF No. 1 (“Compl.”).


          Plaintiff also relies on allegations in the complaint

quoting the medical evaluations he received after the incident.

Pl.’s Am. Resp. 2-3.    The next morning on May 22, 2018, the

medical staff at Southwest Regional Jail noted that plaintiff

was “involved in [an] altercation prior to coming to jail

resulting in injuries,” and that there was a “[l]arge amount of

edema [swelling] noted to left jaw area and left ear, gurgling

auscultated to left middle [lung] lobe, complaints of severe rib

pain, [and] shortness of breath.”       Compl. ¶¶ 44-45 (alterations

in original).    Shortly thereafter, plaintiff was transported by

ambulance to Logan Regional Medical Center.         Id. ¶ 48.

Plaintiff alleges that the Logan County Emergency Ambulance

Report noted that plaintiff “states the officer struck him on

his left side with bare fist, injuring his rib.”          Id. ¶ 49.




                                    3
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 4 of 18 PageID #: 1310



             The ER Nurse’s Note from the Logan Regional Medical

Center allegedly reported that plaintiff had “pain in his left

rib area with abrasions to the left side of his face and head,

also has dried blood and swelling to the left ear.”          Compl.

¶ 52.   The ER Note described the “mechanism of injury” as

“[a]ggravated assault with fists.”       Id. ¶ 54 (alteration in

original).     The ER Physician Note allegedly stated that

plaintiff “reports he was in an altercation with law enforcement

approximately 9-10 hours ago.”      Id. ¶ 56.     Plaintiff was then

allegedly diagnosed with a “traumatic” collapsed left lung,

multiple fractured and displaced left-side ribs, air and blood

in his chest cavity, and “legal intervention involving

mishandling, suspect injured.”      Id. ¶ 58.


             Due to the severity of his injuries, plaintiff was

then transported again to Pikeville Medical Center.          Compl.

¶ 59.   The complaint alleges that he was admitted to the ICU

with “major chest trauma” and initially diagnosed with “multiple

fractures [four] of ribs, left side,” “contusion of left ear,”

and “assault by other specified means,” among other ailments.

Id. ¶ 66.     The ICU report also allegedly stated that plaintiff

was “assaulted by police officers in Logan, West Virginia.”            Id.

¶ 67.   Surgery was performed on May 24, 2018 to drain the

collection of blood around plaintiff’s left ear and a separate




                                    4
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 5 of 18 PageID #: 1311



surgery was performed that same day to insert a chest tube to

drain air and blood from plaintiff’s left pleural cavity.            Id.

¶ 69.   Plaintiff was finally discharged on May 29, 2018.          Id.

¶ 71.


           On March 26, 2019, plaintiff filed a complaint,

alleging excessive force under 42 U.S.C. § 1983 in violation of

the Fourth Amendment of the United States Constitution

(Count I), a constitutional tort in violation of the Article

III, § 6 of the West Virginia Constitution (Count II), battery

against Deputy Crum (Count III), negligence (Count IV), and

intentional infliction of emotional distress (IIED) (Count V).


           Defendants move for summary judgment on all counts.

First, defendants argue that they are entitled to summary

judgment on plaintiff’s claims of excessive force, negligence,

and battery because “it is not clear how [plaintiff’s] injuries

were suffered” and the only direct evidence of the alleged

beating comes from plaintiff’s own self-serving testimony.

Defs.’ Mem. Supp. Mot. Summ. J. 5-6, ECF No. 50 (“Defs.’ Mem.”).

They also argue that the narratives in the medical records have

no evidentiary value because they merely reflect plaintiff’s own

account of how he suffered these injuries.         Defs.’ Reply 4, ECF

No. 56 (“Defs.’ Reply”).     Although plaintiff states that these

medical records were produced during discovery, he only offers



                                    5
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 6 of 18 PageID #: 1312



quotes of the records from his complaint.         See Pl.’s Am.

Resp. 6; Compl. ¶¶ 44-71.     Defendants also dispute plaintiff’s

testimony that Deputy Lilly recorded the incident on his

cellphone, noting that they were unable to find the claimed

video during searches of Deputy Lilly’s phone video records.

See Defs.’ Reply 2.


          According to defendants and the eyewitness accounts of

the incident, plaintiff first approached the officers from down

the alley, yelling, screaming, and cussing at the officers in an

intoxicated state.    Lilly Dep. 34:2-14, ECF No. 49-3 (“Lilly

Dep.”); Kimber Hall Dep. 20:16-19, 24:20-26:15, ECF No. 49-5

(“Kimber Hall Dep.”); Jenna Hall Dep. 19:22-20:4, ECF No. 49-6

(“Jenna Hall Dep.”); Caitlin Hall Dep. 14:19–15:7, ECF No. 49-7

(“Caitlin Hall Dep.”); Griffin Dep. 21:5-8, ECF No. 49-8

(“Griffin Dep.”).    They maintain that plaintiff lunged toward

Deputy Crum (who was ahead of Deputy Lilly), at which point

Deputy Crum grabbed plaintiff, conducted a “hip toss,” and

brought plaintiff to the ground.        Crum Dep. 36:2-37:23, ECF No.

49-2 (“Crum Dep.”); Deputy Lilly Dep. 41:4-14; Kimber Hall Dep.

25:19-26:21.   Deputy Crum describes this hip toss maneuver as “I

guess kind of like a headlock” and “used my legs and my back to

toss him onto the ground,” landing on top of plaintiff.           Crum

Dep. 37:19-23.   After plaintiff was taken to the ground, he was




                                    6
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 7 of 18 PageID #: 1313



handcuffed and placed in the back of Deputy Crum’s patrol car.

Deputy Lilly Dep. 47:6-48:18.


          Plaintiff himself testifies that he continued to yell,

scream, curse, and threaten the officers when he was placed in

the patrol car, though he denies that he was ever thrown to the

ground.   Pl.’s Dep. 27:2-9; 28:17-30:12.       Deputy Crum testifies

that he pepper-sprayed plaintiff in the backseat of the car to

stop plaintiff from kicking the rear door, headbutting the

glass, and spitting.    Crum Dep. 44:10-47:17.       Defendants also

offer eyewitness testimony that they put a spit mask on

plaintiff to stop the spitting, which plaintiff nonetheless

denies ever occurred.     Deputy Lilly Dep. 52:9-11; Kimber Hall

Dep. 37:1-11; Jenna Hall Dep. 25:18-26:14; Pl.’s Dep. 33:6-7.

After he was transported to the Logan County Courthouse,

plaintiff refused to receive medical treatment.          Sheppard Dep.

29:15-19, ECF No. 49-4.


          In addition to defendants’ testimony, eyewitnesses to

plaintiff’s arrest — Kimber Hall, her daughters Jenna Hall and

Caitlin Hall, their friend Kayla Griffin, and the EMS personnel

at the scene, Gloria Abade — all testify that they did not see

any beating in the backseat of the patrol car.          Defs.’ Mem. 6.

Kimber Hall testifies that plaintiff’s “allegation that after he

was put back into the back seat of the police car, that Officer



                                    7
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 8 of 18 PageID #: 1314



Crum . . . got into the back seat of the car with him and beat

him with his fist” did not occur at any point when she was

observing the vehicle.     Kimber Hall Dep. 37:23-38-5.        Jenna

Hall, Caitlin Hall, and Kayla Griffin all testify that neither

of the defendants ever got into the backseat of the car with

plaintiff, and Caitlin Hall and Kayla Griffin also testify that

they never saw defendants strike plaintiff with their fist.

Jenna Hall Dep. 34:19-22; Caitlin Hall Dep. 23:20-24:4; Griffin

Dep. 26:16-22.   Plaintiff’s testimony that he was not thrown to

the ground at any point also directly conflicts with the

eyewitness testimony to the contrary.


          If Counts I, III, and IV fail, defendants argue that

Count II should be dismissed because the West Virginia

Constitution does not create an independent cause of action for

money damages.   In addition, defendants seek summary judgment on

the Count V IIED claim because plaintiff does not offer any

corroborating testimony or medical documentation of any of the

alleged emotional injuries, and, they contend, the IIED claim is

duplicative of the battery claim.       Plaintiff opposes the motion

for summary judgment, although he stipulates to the dismissal of

his West Virginia Constitutional claim (Count II).          See Pl.’s

Am. Resp. 6 n.2.




                                    8
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 9 of 18 PageID #: 1315



                             II.    Legal Standard


          Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a).    “Material” facts are those necessary to

establish the elements of a party’s cause of action.           Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).     A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.    Anderson, 477 U.S. at 248.


          Inferences that are “drawn from the underlying

facts . . . must be viewed in the light most favorable to the

party opposing the motion.”        United States v. Diebold, Inc., 369

U.S. 654, 655 (1962).     A party is entitled to summary judgment

if the record, as a whole, could not lead a rational trier of

fact to find for the non-moving party.        Williams v. Griffin, 952

F.2d 820, 823 (4th Cir. 1991).       Conversely, summary judgment is

inappropriate if the evidence is sufficient for a reasonable

fact-finder to return a verdict in favor of the non-moving

party.   Anderson, 477 U.S. at 248.



                                      9
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 10 of 18 PageID #: 1316



                                III. Discussion


     A. Excessive Force, Negligence, and Battery Claims


           Defendants argue that plaintiff’s own self-serving

testimony cannot defeat summary judgment when it lacks

corroborating evidence and is contradicted by all other

testimony.   Defs.’ Mem. 6; Defs.’ Reply 7–8.         For example, in

Williams v. Giant Food Inc., our court of appeals held that an

employee who testified that she believed that her job

performance evaluations were “unfair and untrue and incorrect”

was “merely self-serving opinion that cannot, absent objective

corroboration, defeat summary judgment” on her discriminatory

failure to promote claims.      370 F.3d 423, 433 (4th Cir. 2004);

see also Mackey v. Shalala, 360 F.3d 463, 469–70 (4th Cir. 2004)

(“A plaintiff’s own self-serving opinions, absent anything more,

are insufficient to establish a prima facie case of [employment]

discrimination.”).


           To be sure, conclusory allegations or mere speculation

alone will not defeat a motion for summary judgment.           See Dash

v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013); Francis v.

Booz, Allen & Hamilton, Inc., 452 F.3d 299, 308 (4th Cir. 2006).

“The mere existence of a scintilla of evidence in support of the

plaintiff’s position will be insufficient” to create a genuine

dispute.   Anderson, 477 U.S. at 252.       The non-moving party must


                                    10
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 11 of 18 PageID #: 1317



offer some “concrete evidence from which a reasonable juror

could return a verdict in his favor.”        Id. at 256.     This

requires “citing to particular parts of materials in the record,

including depositions.”      Fed. R. Civ. P. 56(c)(1)(A).


             Yet, plaintiff does not offer “mere speculation” or

his “opinion” but testimony as to the facts surrounding his

arrest.   Giant Food found that the employee’s “self-serving

opinion” was insufficient to defeat summary judgment but

credited her testimony insofar as it related to favorable facts.

370 F.3d at 432 (emphasis added); United States v. Johnson, 28

F. Supp. 3d 499, 512 (M.D.N.C. 2014) (rejecting argument that

Giant Food stands for the proposition that the court should

disregard defendant’s factual testimony if it is “self-

serving”).


             Rule 56 of the Federal Rules of Civil Procedure does

not contain a corroboration requirement or necessarily bar

“self-serving” testimony.      The “lack [of] extensive

corroborating evidence is of little import, because the volume

of corroborating evidence ‘relates only to the credibility and

weight of the evidence, which are issues for the jury.”

Nnadozie v. Genesis HealthCare Corp., 730 F. App’x 151, 159–60

(4th Cir. 2018) (emphasis in original) (quoting EEOC v.

Warfield-Rohr Casket Co., 364 F.3d 160, 164 (4th Cir. 2004)



                                    11
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 12 of 18 PageID #: 1318



(distinguishing “self-serving opinions” and “testimony replete

with alleged facts” for purposes of summary judgment).


           It is axiomatic that courts must not make

determinations of credibility or weigh the evidence at the

summary judgment stage.      See Russell v. Microdyne Corp., 65 F.3d

1229, 1239 (4th Cir. 1995) (citing Anderson, 477 U.S. at 252).

“[T]he party opposing the motion is entitled to have his or her

version of the facts accepted as true and, moreover, to have all

internal conflicts resolved in his or her favor.”           Energy Corp.

of Am. v. Bituminous Cas. Corp., 543 F. Supp. 2d 536, 544

(S.D.W. Va. 2008) (citing Charbonnages de France v. Smith, 597

F.2d 406, 414 (4th Cir. 1979)); see also Sosebee v. Murphy, 797

F.2d 179, 182 (4th Cir. 1986) (“Plaintiff is entitled to have

all her evidence considered.       Moreover, the credibility of her

evidence must be assumed.”).


           Defendants further rely on the proposition that

“[w]hen opposing parties tell two different stories, one of

which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for

summary judgment.”     Scott v. Harris, 550 U.S. 372, 380 (2007);

Defs.’ Reply 8.    The record in Scott v. Harris that “blatantly

contradicted” the nonmovant’s version of events was



                                    12
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 13 of 18 PageID #: 1319



uncontroverted video evidence.       550 U.S. 372, 380 (2007).

Therefore, the court needed to “view[] the facts in the light

depicted by the videotape.”      Id. at 380-81.     “Scott merely holds

that when documentary evidence ‘blatantly contradict[s]’ a

plaintiff’s account ‘so that no reasonable jury could believe

it,’ a court should not credit the plaintiff’s version on

summary judgment.”     Witt v. W. Virginia State Police, Troop 2,

633 F.3d 272, 276–77 (4th Cir. 2011) (alteration in original)

(quoting Scott, 550 U.S. at 380); see also Smith v. Ozmint, 578

F.3d 246, 254 (4th Cir. 2009) (awarding summary judgment where

an inmate’s allegations and supporting affidavits were

contradicted by the video recordings of the incidents).


            However, defendants offer deposition testimony — not

video evidence — to contradict plaintiff’s account.           The court

may not weigh defendants’ testimony or the eyewitness accounts

as more credible than plaintiff’s own personal testimony.            See

Tolan v. Cotton, 572 U.S. 650, 659 (2014) (vacating summary

judgment award because “the court below credited the evidence of

the party seeking summary judgment and failed properly to

acknowledge key evidence offered by the party opposing that

motion”).   “Summary judgment cannot be granted merely because

the court believes that the movant will prevail if the action is

tried on the merits.”     Variety Stores, Inc. v. Wal-Mart Stores,




                                    13
    Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 14 of 18 PageID #: 1320



Inc., 888 F.3d 651, 659 (4th Cir. 2018) (quoting Jacobs v. N.C.

Admin. Office of the Courts, 780 F.3d 562, 568 (4th Cir. 2015)).


              Plaintiff also does not solely rely on his own

testimony to support his claims.            Plaintiff’s medical expert,

Dr. Jeremy M. Bauer, opined in his Expert Report and

Supplemental Expert Report that plaintiff’s injuries could not

have been caused by the alleged “hip toss” maneuver2 described by

defendants, but rather was medically consistent with plaintiff’s

claims of being repeatedly punched.            Pl.’s Am. Resp. 6–7; Pl.’s

Expert Report, ECF No. 54-3 (“Pl.’s Expert Report”); Pl.’s

Suppl. Expert Report, ECF No. 54-4 (“Pl.’s Suppl. Expert

Report”).


              Dr. Bauer opined that “1) [plaintiff’s] injuries are

consistent with multiple, focused, blows to the head and left

side of his body; 2) The pattern of [plaintiff’s] injuries is

inconsistent with one hip toss maneuver, or by the headlock/toss




2 Dr. Bauer’s report explains that the biomechanics of a hip toss
maneuver requires the thrower to wrap their right arm around the
back of the person to be thrown, grab the right arm of the
thrown person with the thrower’s left hand, followed by the
thrower pulling the upper body of the person to be thrown over
the thrower’s hip while rotating to the right. Essentially, the
person being thrown performs a summersault over the thrower’s
hip and “lands on their back, left side, and impacts the ground
with their back and pelvis and potentially the top of the head,
back of the head and back of the left shoulder.” Pl.’s Expert
Report 8.

                                       14
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 15 of 18 PageID #: 1321



maneuver described in Corporal Crum’s deposition testimony;

3) Corporal Crum’s and Deputy Lilly’s description of the

incident provides no explanation for [plaintiff’s] rib fractures

and subsequent hemopneumothorax; 4) [plaintiff] did not sustain

his injuries prior to his encounter with Corporal Crum and

Deputy Lilly; and (5) [plaintiff] did not cause his own injuries

while in the back seat of Corporal Crum’s vehicle.”           Pl.’s

Expert Report 11; Pl.’s Suppl. Expert Report 6.


           Defendants argue that Dr. Bauer’s opinion should be

discounted because Dr. Bauer’s analysis “start[s] with the

assumption that Plaintiff was assaulted during his arrest by an

officer who beat him with his fists.”        Defs.’ Reply 4.      They

insist that Dr. Bauer does not offer an opinion as to how

plaintiff was injured, and that Dr. Bauer concedes that some of

the injuries may have resulted from plaintiff repeatedly

striking his head against the car window and restraint cage.

Id.


           Plaintiff disputes that Dr. Bauer made any such

“assumption” that plaintiff was beaten by Deputy Crum.            Dr.

Bauer analyzed the diagnoses in medical records and radiological

scans and offered his opinion based on the parties’ respective

accounts compared to YouTube videos of hip toss demonstrations.

Pl.’s Surreply 6, ECF No. 61.       For instance, Dr. Bauer reviewed



                                    15
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 16 of 18 PageID #: 1322



defendants’ testimony that plaintiff hit the ground “head first”

and ended up flat on his stomach.        Crum Dep. 39:6-18; Deputy

Lilly Dep. 46:9 (“[Plaintiff] landed flat on his face.”).            Dr.

Bauer found this inconsistent with a hip toss, which results in

the person landing on “the back, left side (if thrown to the

thrower’s left) of their body.”       Pl.’s Suppl. Expert Report 3.

“[O]ne blow to the face from impact with the ground would not

produce the multiple bruises and abrasions to the front and left

side of [plaintiff’s] face.”       Id.   In addition, “Corporal Crum’s

description of the incident would not produce [plaintiff’s] head

and rib injuries.”     Id.


           Beyond these findings, plaintiff notes that defendants

have not offered a rational explanation as to how plaintiff

sustained multiple traumatic injuries including four broken

ribs; a punctured lung; blood in his lung, pleural, and chest

cavity; and damaged left ear.       Pl.’s Am. Resp. 7.      Moreover, the

court cannot discount plaintiff’s own testimony regarding how he

suffered his injuries.       Altogether, plaintiff has demonstrated

that a genuine dispute of material facts exists regarding

plaintiff’s claims of excessive force, negligence, and battery.

The court will therefore deny the request for summary judgment

on Counts I, III, and IV.




                                    16
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 17 of 18 PageID #: 1323



     B. Intentional Infliction of Emotional Distress


             Finally, defendants assert that in addition to lacking

any evidence to create a material dispute of fact, plaintiff’s

IIED claim is duplicative of his assault and battery claims.

Defs.’ Mem. 9.    An IIED claim under West Virginia law requires a

showing:


     (1) that the defendant’s conduct was atrocious,
     intolerable, and so extreme and outrageous as to
     exceed the bounds of decency; (2) that the defendant
     acted with the intent to inflict emotional distress,
     or acted recklessly when it was certain or
     substantially certain emotional distress would result
     from his conduct; (3) that the actions of the
     defendant caused the plaintiff to suffer emotional
     distress; and, (4) that the emotional distress
     suffered by the plaintiff was so severe that no
     reasonable person could be expected to endure it.

Syl. Pt. 3, Travis v. Alcon Labs., Inc., 504 S.E.2d 419, 421 (W.

Va. 1998).


             Plaintiff again offers his testimony of the incident,

pictures of his injuries, and Dr. Bauer’s expert reports to

support the IIED claim.      See Pl.’s Am. Resp. 10.      However,

plaintiff does not address West Virginia case law that precludes

plaintiff from relying on the same underlying incident to

support both an IIED claim and a battery claim.          In Criss v.

Criss, the West Virginia Supreme Court of Appeals held that

“[b]ecause an action for assault and battery allows for recovery

of damages due to resulting emotional distress, a claim for the


                                    17
 Case 2:19-cv-00189 Document 66 Filed 04/15/20 Page 18 of 18 PageID #: 1324



tort of outrageous conduct is duplicitous of a claim for assault

and battery, where both claims arise from the same event.”            Syl.

Pt. 4, Criss v. Criss, 356 S.E.2d 620, 620 (W. Va. 1987); see

also Searls v. W. Virginia Reg’l Jail, No. CV 3:15-9133, 2016 WL

4698547, at *4 (S.D.W. Va. Sept. 7, 2016) (holding that IIED

claims are duplicative of assault and battery claims where they

all stem from the same event).


           Count V reincorporates the preceding allegations by

reference but does not allege that the emotional distress arose

out of a separate event from the battery.           Compl. ¶¶ 104-110.

Plaintiff may recover emotional damages on his battery claim.

However, the court grants defendants’ motion for summary

judgment on Count V inasmuch as it is duplicative of Count III.



                                IV.    Conclusion


           Accordingly, it is ORDERED that defendants’ motion for

summary judgment be, and it hereby is, denied as to Counts I,

III, and IV; and granted as to Count II and V.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                           ENTER: April 15, 2020



                                      18
